DETAILED ACTION
This Office Action is in response to the amendment filed August 24, 2022 for the above identified patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (USP 2015/0290809).
Nakagawa teaches an articulated robot system comprising: a base (11); a plurality of arms (13-16) mutually connected to provide a manipulator on the base; a plurality of axes each rotatably connecting mutually adjacent two arms of the arms to each other; a plurality of electric motors (section [0026] mounted in the arms and that drive the respective axes for enabling rotatable connection between the mutually adjacent two arms of the arms; a plurality of detection units (43.44) provided to the respective arms and each configured to detect a signal showing a user's manual hold on a corresponding one or more of the arms; and a control unit (20) configured to control drive of the motors based on information detected by the detection units for control of motions of the arms, the motions including constraint of at least part of the arms by braking at least one of the motors (either to stop the robot or retreat the robot when force detection part detects a contact force by contacting operator, abstract), wherein, when the signal shows that the detection units have not detected any user's manual hold, the control unit controls the drive of the motors to constrain the axes (during normal operation), and when the signal shows that the user's manual hold has been detected by one or more of the detection units (activating switch 44), the control unit controls a corresponding one or more of the motors to release constraints (contact force monitoring is disabled) of one or more of the axes corresponding to the one or more of the detection units that have detected the user's manual hold.  
With respect to claim 2, Nakagawa teaches the one or more of the detection units are a single detection unit, and the control unit controls the drive of the motors to release constraints of designated axes of the axes, the designated axes being all of the axes that are positioned between the base and the arm (16) whose detection unit (44) has detected the user's manual hold. 
With respect to claim 5, Nakagawa teaches the control unit is configured to determine movement of the arms in a state in which constraints of the axes
  With respect to claim 7, Nakagawa teaches the constraint controlling unit comprises an initial constraint controlling unit (20) configured to control, as initial control, drive of all the plurality of motors for constraining the rotation of all the plurality of axes, before controlling the constrained state and the released state.  
With respect to claim 8, Nakagawa teaches the hold determining unit (44) comprises a first determination unit configured to determine whether or not the operator manually holds the one or more of the arms, based on the signal detected by the detection units, and the constraint controlling unit comprises a first control unit configured to control the drive of the motors for retaining the constrained state of the rotation of the plurality of axes, when the initial constraint controlling unit performs the initial control and the first determination unit determines that the arms are not held.  
The method claims 15-18 are rejected in the same manner as the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (USP 2015/0290809) or the Korean reference 10-0907906 (KR ’906), as applied to claim 1 above, and further in view of Chinese reference 103425100 (CN ‘100).
Neither Nakagawa nor KR ‘906 teach the robot arm having gravity compensation during direct teaching.  However, CN ‘100 teaches a robotic arm having gravity compensation during a direct teaching mode to facilitate the manual movement of the arm by an operator.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robotic arm of either Nakagawa or KR ‘906 with a gravity compensation unit, as taught by CN ‘100, motivation being to provide a balanced arm that is easily moved by an operator when in a direct teaching mode.

Allowable Subject Matter
Claims 3, 4, 6, 9-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658